DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, US (2012/0186908) in view of Sterns, US (3664458) in further view of Weston US (2014/0020978).
In regards to claim 1 Crook discloses:


    PNG
    media_image1.png
    514
    683
    media_image1.png
    Greyscale

	In regards to claim 1 Crook does not disclose a work step moveable from a work position to a storage position.
	However, Sterns teaches a work step (140), said step being moveable from a work position (when platform is swung down [Col 3; LL 69- Col 4; LL 4]) in which it is horizontally oriented above said floor (equivalent to 81) to a vertically oriented storage position (when platform is swung up [Col 3; LL 69- Col 4; LL 4]) when not in use and at least one hinge (fasteners 141) supportably connecting said step to a guardrail (85, 87; fig. 1). 

    PNG
    media_image2.png
    227
    498
    media_image2.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the work step taught by Sterns onto the extension deck of the work platform of Crook to provide a higher stand point for the operator to as motivated by Sterns [Col 3; LL 69- Col 4; LL 4].
	In regards to claim 1 Crook and Sterns do not teach the guardrails including upper sections moveable from lowered storage positions to elevated safe height positions.
	However, Weston teaches guardrails (24a-c, 30a, 30b) including upper sections (30b) moveable from lowered storage positions (shown in fig. 4) to elevated safe height positions (shown in fig. 2).

    PNG
    media_image3.png
    638
    417
    media_image3.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the collapsible upper sections taught by Weston onto the work platform of Crook for its predictable function of allowing for a compact configuration of the guardrails which also predictably helps with storage and/or transportation especially under relative lower clearance underpasses (under bridges) of the platform assembly.
In regards to claim 7 Weston teaches said upper guardrail sections (30b) include legs (two unnumbered legs on both ends of 30b) telescopically received in legs of lower guardrail sections (24c; fig. 2 and 4).
s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, Sterns and Weston as applied to claim 1 above, and further in view of Manspeaker, US (4009903).
In regards to claims 3 and 4 Crook, Sterns and Weston do not teach step support leg and hinge connecting said step to said support leg.
However, Manspeaker teaches at least one step support leg (35 including two 35’s) and a support leg hinge (55; fig. 7) connecting said step (31) to said support leg (35).
And in regards to claim 4 Manspeaker teaches two of said support legs (two 35’s) and support leg hinges (two 55s one for each 35’s respectively), said support leg hinges connecting said support legs to spaced sides of said step (as shown in figs. 1, 2 & 6) thereby permitting said legs to pivot alongside said step (when moving from configuration in fig 2 to fig. 4) from a step support position (fig. 1 & 2) into a vertically extending storage position (as shown in fig. 3 & 4) of said step and legs.
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize step support leg and hinge connecting said step to said support leg as taught by Manspeaker in order to provide a stable resting point for the work step onto the platform which can sustain the weight of a user plus equipment such as tools boxes, welders, etc. 
	


5 is rejected under 35 U.S.C. 103 as being unpatentable over Crook, Sterns, Weston and Manspeaker as applied to claim 4 above, and further in view of Boisset, US (5330245).
In regards to claim 5 Crook, Sterns, Weston and Manspeaker do not teach retainers.
However, Boisset teaches floor (1) includes retainers (3) for securing ends of legs (5, 6).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retainers taught by Boisset onto the floor of the extension deck of the work platform of Crook in order to provide for secure retaining of the legs of the step of Manspeaker once taught onto the extension deck of the work platform of Crook. One of ordinary skill in the art would find it predictable that having the legs of the step inserted into opening such as the ones taught by Boisset would provide more stable setting for the step when said step is in said work position especially at high elevations. 
Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, US (2012/0186908) in view of Sterns, US (3664458) in further view of Weston US (2014/0020978).
In regards to claim 8 Crook discloses:
An aerial work platform apparatus (fig. 1-3) comprising: a) a self-propelled chassis (10); b) a work platform (30) operably supported by said chassis for elevation to a work position (shown in fig. 4); c) a lift mechanism on said chassis operably connected to said work platform for elevating said platform to a work elevation 

    PNG
    media_image4.png
    569
    611
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    159
    502
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    467
    683
    media_image6.png
    Greyscale

In regards to claim 8 Crook does not disclose a work step moveable from a horizontally oriented work position to a vertically oriented storage position.
However, Sterns teaches a work step (140), said step being pivotally moveable from a horizontally oriented work position (when platform is swung down [Col 3; LL 69- Col 4; LL 4]) to a vertically oriented storage position (when platform is swung up [Col 3; LL 69- Col 4; LL 4]) and f) at least one hinge (141) supportably connecting said step (fig. 1) 
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the work step taught by Sterns onto the extension deck of the work platform of Crook to provide a higher stand point for the operator to as motivated by Sterns [Col 3; LL 69- Col 4; LL 4].
In regards to claim 8 Crook and Sterns do not teach the guardrails including upper sections moveable from lowered storage positions to elevated safe height positions.


    PNG
    media_image3.png
    638
    417
    media_image3.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the collapsible upper sections taught by Weston onto the work platform of Crook for its predictable function of allowing for a compact configuration of the guardrails which also predictably helps with storage and/or transportation especially under relative lower clearance underpasses (under bridges) of the platform assembly. 

In regards to claim 15 Weston teaches said upper guardrail sections (30b) include legs (two unnumbered legs on both ends of 30b) telescopically received in legs of lower guardrail sections (24c; fig. 2 and 4).
In regards to claim 16 Crook discloses said lift mechanism is a scissors mechanism (20; fig. 4).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, Sterns and Weston as applied to claim 9 above, and further in view of Manspeaker, US (4009903).
In regards to claims 10 and 11 Crook, Sterns and Weston do not teach step support leg and hinge connecting said step to said support leg.
However, Manspeaker teaches at least one step support leg (35 including two 35’s) and a support leg hinge (55; fig. 7) connecting said step (31) to said support leg (35).
	And in regards to claim 11 Manspeaker teaches two of said support legs (two 35’s) and support leg hinges (two 55s one for each 35’s respectively), said hinges connecting said support legs to spaced sides of said step (as shown in figs. 1, 2 & 6) thereby permitting said legs to pivot alongside said step (when moving from configuration in fig 2 to fig. 4) from a step support position (fig. 1 & 2) into a vertically extending storage position (as shown in fig. 3 & 4) of said step and legs.
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize step support leg and . 
	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, Sterns, Weston and Manspeaker as applied to claim 11 above, and further in view of Boisset, US (5330245).
In regards to claims 12 and 13 Crook, Sterns, Weston and Manspeaker do not teach retainers, said retainers comprise apertures.
However, Boisset teaches floor (1) includes retainers (3) for securing ends of legs (5, 6) in position (Claim 12).
Said retainers comprise apertures (3) for receiving portions of said support legs (as shown in fig. 1) when said step is in said work position (likened to fig. 2) (Claim 13).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retainers taught by Boisset onto the floor of the extension deck of the work platform of Crook in order to provide for secure retaining of the legs of the step of Manspeaker once taught onto the extension deck of the work platform of Crook. One of ordinary skill in the art would find it predictable that having the legs of the step inserted into opening such as the ones taught by Boisset would provide more stable setting for the step when said step is in said work position especially at high elevations. 

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive because:
Applicant argues “Independent claims 1 and 8 are currently amended by including the features of claims 6 and14 respectively requiring "guardrails including upper sections moveable from lowered storage positions to elevated safe height positions". Independent claim 8 has also been amended to include this feature. Manspeaker merely discloses a retractable soft seat for mounting on a stationary support with no suggestion or motivation to reduce risk to workers when working overhead on elevatable work platforms. Combining old individual elements in unique ways is the basis of most mechanical patents and obviousness cannot be established by unintentional or inadvertently gained hindsight from the inventor's disclosure. The obviousness determination must be upon that which a skilled artisan would have been motivated to do at the time of the invention, not on what a skilled artisan would have been able to do with the benefit of hindsight. See for example In Touch Techs, Inc. v. VGO Commc'ns, Inc. 751 F.3d 1327, 1352 (Fed. Cir. 2014).”; examiner respectfully disagrees and presents that newly submitted reference Weston US (2014/0020978) teaches guardrails (24a-c, 30a, 30b) including upper sections (30b) moveable from lowered storage positions (shown in fig. 4) to elevated safe height positions (shown in fig. 2), examiner also takes the position that it would have been obvious to a person of ordinary skill in the art to utilize the collapsible upper sections taught by Weston onto the work platform of Crook for its predictable function of allowing for a compact configuration of the guardrails which also predictably helps with storage and/or transportation especially under relative lower clearance underpasses (under bridges) of the platform assembly.

In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant is also reminded that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2141 [R-6]).  Because the desire to enhance commercial opportunities by improving a product is universal, a motivation to combine prior art references exists even in the absence of any hint of suggestion in the references themselves if one of ordinary skill possesses the knowledge and skill rendering him capable of combing the prior art references.  See MPEP 2143(G). See below excerpt of the MPEP section 2144.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634